EXHIBIT 10.43

AMERICAN EXPRESS COMPANY

2016 INCENTIVE COMPENSATION PLAN

PERFORMANCE GRANT

(ALSO KNOWN AS THE                      INCENTIVE AWARD)

TO

 

 

Name of Employee

 

 

    

 

Award Date      Award Period

We are pleased to inform you that, pursuant to the Company’s 2016 Incentive
Compensation Plan (the “Plan”), the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors (the “Board”) of American Express Company
(the “Company”), made an award of a Performance Grant to you under Paragraph 8
of the Plan that is also a Qualifying Award under Paragraph 9 of the Plan, as
hereinafter set forth (the “Award” or the “                     Incentive
Award”) as of the award date specified above (the “Award Date”). The Award is
commonly referred to as an annual bonus or annual incentive award (“AIA” or
“Executive AIA”). The Award is subject to the Detrimental Conduct Provisions
established by the Committee, and as from time to time amended, as well as the
“Consent to the Application of Forfeiture and Detrimental Conduct Provisions to
Incentive Compensation Plan Awards” or similar document, and any successor
thereto, executed by you.

1. General.    You have been granted the Award subject to the provisions of the
Plan and the terms, conditions and restrictions set forth in this agreement
(this “Agreement”). The Award Period is specified above, and the last day of the
Award Period is the “Expiration Date.”

2. Requirement of Employment.    Your rights to the Cash Value and the Number of
Restricted Shares or Restricted Stock Units, if any (as those terms are defined
below) under Section 4(b), shall be provisional and shall be canceled if your
continuous employment with the Company and its Affiliates (as that term is
defined in the Plan) or your Related Employment (as that term is defined in the
Plan) (hereinafter collectively referred to as “employment with the American
Express companies”), terminates for any reason on or before the payment date as
set forth in Section 4(b). Whether and as of what date your employment with the
American Express companies shall terminate if you are granted a leave of absence
or commence any other break in employment intended by your employer to be
temporary, shall be determined by the Committee in its sole discretion.

3. Determination of the Schedule A Value, Cash Value and the Number of
Restricted Shares or Restricted Stock Units.

(a) Except as otherwise provided in this Section 3 and in Section 2 and
Section 5, there shall be paid to you in accordance with Section 4, the Schedule
A Value (as reduced pursuant to Section 3(c)) as of the last day of the Award
Period, if any, as provided in Section 3(b).

(b) Schedule A Value.

(i) Except as otherwise provided in this Section 3, the Schedule A Value as of
the last day of the Award Period will be equal to the amount, if any, determined
by the Committee based on the performance (i.e., 20     Return on Equity) of the
Company, pursuant to Schedule A to this Agreement. However, in no event will the
Schedule A Value be greater than the maximum value as set forth in Schedule A to
this Agreement.

(ii) The Committee shall determine in its own discretion what portion of the
Schedule A Value, if any (as adjusted in accordance with Section 3(c)), shall be
payable in cash (the “Cash Value”), and what portion shall be denominated in
shares of Restricted Stock or Restricted Stock Units of the Company (the “RSA”
or the “RSU”), in accordance with Section 4. The RSA or the RSU shall have the
terms substantially as set forth in the form of Restricted

 

  Page 1 of 7



--------------------------------------------------------------------------------

Stock or Restricted Stock Unit awards granted generally under the Plan, or its
successor, provided that the RSA or the RSU shall vest pursuant to a period
determined in the Committee’s discretion, except that such vesting period shall
not be less than one year from date of grant, and be forfeitable only if your
employment with the American Express companies terminates by reason of voluntary
resignation or terminates for cause (that is, violation of the Code of Conduct
as in effect from time to time) prior to the applicable vesting dates, except if
the Committee in its own discretion determines that the RSA or the RSU shall not
be forfeitable upon termination of employment. The number of shares of
Restricted Stock or the number of Restricted Stock Units of the Company
comprising the RSA or the RSU (the “Number of Restricted Shares” or the “Number
of Restricted Stock Units”) shall be determined by dividing such portion of the
Schedule A Value so designated by the Committee, if any, by the closing price of
the shares of the Company’s common stock, par value of $.20 per share (the
“shares”) on the date that the Committee approves payout of the Awards, and
shall be payable in the form of an RSA or an RSU in accordance with Section 4.

(iii) For purposes of this Award, all accounting terms are defined in accordance
with generally accepted accounting principles as set forth in the Company’s
annual audited financial statements, except as otherwise provided below (which
will take into account, in each case, the expenses and other financial effect
for the applicable year(s) of performance grants under the Plan):

(A) “Net Income” means, for any given year, the after-tax net income (or loss)
of the Company or of a segment or other part of the Company, as the case may be,
for such year, as reported by the Company and as adjusted below. The calculation
of Net Income for any given year will be adjusted to exclude:

 

  •  

Reported cumulative effect of accounting changes;

 

  •  

Reported income and losses from discontinued operations; and

 

  •  

Reported Unusual or Infrequently Occurring Items or both as determined under
generally accepted accounting principles.

(B) “Average Annual Shareholders’ Equity” means, for any given year, the sum of
the total shareholders’ equity of the Company or of a segment or other part of
the Company, as the case may be, as of the first day of such year and as of the
end of each month during such period (each as reported by the Company), divided
by 13.

(C) “Return on Equity” means, for any given year, the Net Income for such year
divided by the Average Annual Shareholders’ Equity for such year.

(iv) As provided by Paragraph 15(a) of the Plan, to the extent permissible for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of any change in the outstanding shares of the Company by
reason of any corporate transaction or change in corporate capitalization, such
as a stock split, stock dividend, split-up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination, consolidation, subdivision or exchange of shares, a sale by the
Company of all or part of its assets, any distribution to shareholders other
than a normal cash dividend, partial or complete liquidation of the Company or
other extraordinary or unusual event, if the Committee shall determine that such
a change equitably requires an adjustment in the calculation or terms of Return
on Equity, or other terms of the Award as may be determined to be appropriate by
the Committee, on the grounds that any such change would produce an unreasonable
value, such equitable adjustment will be made by the Committee. Any such
determination by the Committee to reflect such change under this
Section 3(b)(iv) shall be final, binding and conclusive for all purposes.

(c) As soon as practicable after the last day of the Award Period, the Committee
may determine, in its sole discretion, that the Schedule A Value (as initially
determined in Section 3(b)), if any, may be adjusted downward, but in no event
upward, by a percentage from 0-100%. In no event may the Committee amend any
provision hereof so as to increase or otherwise adjust upward the Schedule A
Value. In exercising its discretion to make a downward adjustment, the Committee
will take into account factors such as: (i) the increase in shareholder value
(as indicated, for example, by shareholder return, earnings growth and return on
equity); (ii) customer satisfaction (as indicated, for example, by customer
satisfaction measures, client retention and growth in products and services);
(iii) employee satisfaction (as indicated, for example, by the employee values
survey results); (iv) implementation of initiatives (as indicated, for example,
by process changes that achieve significant results); (v) achievement of
reengineering initiatives (as indicated, for example, by cost savings); and
(vi) such other factors deemed relevant by the Committee; provided that any such
determination by the Committee need not be made in a uniform manner and may be
made selectively among holders of awards of performance grants, whether or not
such award holders are similarly situated.

 

  Page 2 of 7



--------------------------------------------------------------------------------

(d) The Committee’s determinations as to the Schedule A Value, the Cash Value
and the Number of Restricted Shares or the Number of Restricted Stock Units
pursuant to this Agreement shall be final, binding and conclusive upon you and
all persons claiming under or through you.

4. Payment of Award.

(a) As soon as practicable after the last day of the Award Period, the Committee
shall determine whether the conditions of Section 2 and Section 3 have been met
and, if so, shall ascertain the Schedule A Value (and the negative adjustment
thereto), Cash Value and the Number of Restricted Shares or the Number of
Restricted Stock Units, if any, in accordance with Section 3.

(b) If the Committee determines that there is no Schedule A Value, this Award
will be canceled. If the Committee determines that there is some Schedule A
Value, however, the Cash Value as determined pursuant to Section 3 shall become
payable to you in cash, and the Number of Restricted Shares or the Number of
Restricted Stock Units shall be issued to you in the form of a Restricted Stock
or Restricted Stock Unit award under the Plan, within fifteen business days
following the regularly scheduled payroll payment date of the applicable pay
period beginning after January 31 of the year following the Award Period, but in
no event later than 90 days after January 31 of the year following the Award
Period (or at such other time or times as the Committee shall determine as
provided in Section 6).

5. Termination of Employment after the Award Period but on or before the Payment
Date.    If, after the last day of the Award Period and on or before the date
specified above in Section 4(b), but during a period when you have been in
continuous employment with the American Express companies since the Award Date,
you terminate your employment with the American Express companies for any
reason, then you and all others claiming under or through you shall not be
entitled to receive any amounts under this Award, except as determined under the
Company’s Senior Executive Severance Plan, or otherwise by the Committee in its
sole discretion.

6. Deferral or Acceleration of Payment of Award.    Any payments to be made
under this Award may be deferred or accelerated in such manner as the Committee
shall determine; provided, however, that any such deferral or acceleration must
comply with the applicable requirements of Section 409A of the Code and the
Treasury Regulations promulgated and other official guidance issued thereunder
(“Section 409A”). As to such a deferral of payment, any amount paid in excess of
the amount that was originally payable to you under this Agreement will be based
on a reasonable interest rate or on one or more predetermined actual investments
(whether or not assets associated with the amount are actually invested therein)
as determined by the Committee, and as to such an acceleration of payment to you
under this Agreement, any amount so paid will be discounted to reasonably
reflect the time value of money as determined by the Committee.

7. Change in Control.

(a) Notwithstanding anything in this Agreement to the contrary (except for
Section 12), if you have not received payment under the Agreement and, within
two years after the date of a Change in Control, as that term is defined in the
Company’s Senior Executive Severance Plan, you experience a separation from
service (as that term is defined for purposes of Section 409A) that would
otherwise entitle you to receive the payment of severance benefits under the
provisions of the severance plan that you participate in as of the date of such
separation from service, then you shall be paid under this Award, subject to
Section 15, within five days after the date of such separation from service, a
cash payment under this Award equal to the value of (i) (A) the average award
paid or payable to you under the 20     and 20     Annual Incentive Awards or
such other annual incentive award program of the Company or one of its
subsidiaries that you participated in at the time of such prior payment for the
two years prior to the Change in Control, or (B) if you have not received two
such awards, the most recent award paid or payable (or guideline amount payable,
if you have not previously received any such award) to you under the applicable
annual incentive award program of the Company or one of its subsidiaries at the
time of such prior payment), multiplied by (ii) the number of full or partial
months that have elapsed during the Award Period at the time of such separation
from service divided by 12.

(b) The Committee reserves the right to amend or delete this Section 7 in whole
or in part at any time and from time to time; provided, that upon and following
the occurrence of a Change in Control, the Committee may not amend this
Section 7 in a manner that is detrimental to your rights without your written
consent. Any amendment of the definition of “Change in Control” in the Company’s
Senior Executive Severance Plan will be deemed to be an amendment permitted
under this Section.

 

  Page 3 of 7



--------------------------------------------------------------------------------

8. Tax Withholding and Furnishing of Information.    There shall be withheld
from any payment of cash or vesting of any shares of Restricted Stock or
Restricted Stock Units under this Award, such amount, if any, as the Company
and/or your employer determines is required by law, including, but not limited
to, U.S. federal, state, local or foreign income, employment or other taxes
incurred by reason of making of the Award or of such payment or vesting. It
shall be a condition precedent to the obligation of the Company to make payments
under this Award that you (or those claiming under or through you) promptly
provide the Company and/or your employer with all forms, documents or other
information reasonably required by the Company and/or your employer in
connection with the Award.

9. No Assignment.    As provided by Paragraph 18(d) of the Plan, except as
otherwise determined by the Committee or permitted by the Plan, you may not
sell, assign, transfer, pledge, hypothecate, encumber in whole or in part, or
otherwise dispose of your Award or your rights and interest under the Award
(except by will or the laws of descent and distribution in the event of your
death), including, but not limited to, by execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner. If you or anyone claiming
under or through you attempts to violate this Section 9, such attempted
violation shall be null and void and without effect.

10. Beneficiary Designation.    As provided by Paragraph 17 of the Plan, you
may, in a manner determined by the Committee in its discretion, designate a
beneficiary or beneficiaries to receive any payment to which you may become
entitled under this Agreement in the event of your death. If you do not
designate a beneficiary, or if no designated beneficiary is living on the date
any amount or award becomes payable under this Agreement, such payment will be
made to the legal representatives of your estate, which will be deemed to be
your designated beneficiary under this Agreement. If there is any question as to
the legal right of your beneficiary to receive a distribution under this
Agreement, the Committee in its discretion may determine that the amount in
question be paid to the legal representatives of your estate, in which event the
Company, the Board and the Committee will have no further liability to anyone
with respect to such amount.

11. Administration, Interpretation, Etc.    Any action taken or decision made by
the Company, the Board or the Committee or its delegates arising out of or in
connection with the construction, administration, interpretation or effect of
any provision of the Plan or this Agreement shall lie within its sole and
absolute discretion, as the case may be, and shall be final, conclusive and
binding upon you and all persons claiming under or through you. By accepting
this Award or other benefit under the Plan, you and each person claiming under
or through you shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken or decision made under the
Plan or this Agreement, by the Company, the Board or the Committee or its
delegates.

12. Change in Control Payments.    This Section shall apply in the event of
Change in Control (as defined in the Company’s Senior Executive Severance Plan,
as amended from time to time).

(a) In the event that any payment or benefit received or to be received by you
hereunder in connection with a Change in Control or termination of your
employment (hereinafter referred to collectively as the “Payments”) will be
subject to the excise tax referred to in Section 4999 of the Code (the “Excise
Tax”), then the Payments shall be reduced to the extent necessary so that no
portion of the Payments is subject to the Excise Tax but only if (a) the net
amount of all Total Payments (as hereinafter defined), as so reduced (and after
subtracting the net amount of federal, state and local income and employment
taxes on such reduced Total Payments) is greater than or equal to (b) the net
amount of such Total Payments without any such reduction (but after subtracting
the net amount of federal, state and local income and employment taxes on such
Total Payments and the amount of Excise Tax to which you would be subject in
respect of such unreduced Total Payments; provided, however, that you may elect
in writing to have other components of your Total Payments reduced, to the
extent permitted by Section 409A, prior to any reduction in the Payments
hereunder.

(b) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (A) all payments and benefits received or to be received by
you in connection with such Change in Control or the termination of your
employment, whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement with the Company, any Person whose actions result in
such Change in Control, or any Person affiliated with the Company or such Person
(collectively, “Total Payments”) shall be treated as “parachute payments”
(within the meaning of Section 280G(b)(2) of the Code) unless, in the opinion of
the accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor, or if that firm refuses to serve, by another
qualified firm, whether or not serving as independent auditors, designated by
the Committee (the “Firm”), such payments or benefits (in whole or in part) do
not constitute parachute payments, including by reason of Section 280G(b)(2)(A)
or Section 280G(b)(4)(A) of the Code; (B) no portion of the Total Payments the
receipt or enjoyment of which you shall have waived at such time and in such

 

  Page 4 of 7



--------------------------------------------------------------------------------

manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (C) all “excess parachute payments” within
the meaning of Section 280G(b)(2) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of the Firm, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(g)(4)(B) of the Code) in excess of
the “base amount” (within the meaning of Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; and (D) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code and regulations or other guidance
thereunder. For purposes of determining whether any of your Payments shall be
reduced, you shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation (and state and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes) in the calendar year in which the
Payments are made. The Firm will be paid reasonable compensation by the Company
for its services.

(c) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, if your Payments are proposed to be reduced, the
Company shall provide to you a written statement setting forth the manner in
which your Total Payments were calculated and the basis for such calculations,
including, without limitation, any opinions or other advice the Company has
received from the Firm or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

13. Miscellaneous.    Neither you nor any person claiming under or through you
shall have any right or interest, whether vested or otherwise, in the Plan or
the Award, unless and until all of the terms, conditions and provisions of the
Plan and this Agreement shall have been complied with. In addition, neither the
adoption of the Plan nor the execution of this Agreement shall in any way affect
the rights and powers of any person to dismiss or discharge you at any time from
employment with the American Express companies. Notwithstanding anything herein
to the contrary, neither the Company nor any of its Affiliates (as that term is
defined in the Plan) nor their respective officers, directors, employees or
agents shall have any liability to you (or those claiming under or through you)
under the Plan, this Agreement or otherwise on account of any action taken, or
decision not to take any action made, by any of the foregoing persons with
respect to the business or operations of the Company or any of its Affiliates
(as that term is defined in the Plan), despite the fact that any such action or
decision may adversely affect in any way whatsoever the financial or other
measures or amounts which are accrued or payable or any of your other rights or
interests under this Agreement.

14. Governing Law and Venue.    As provided by Paragraph 18(n) of the Plan, the
validity, construction, interpretation, administration and effect of the Plan
and of its rules and regulations, and rights relating to the Plan and to the
Award issued under this Agreement, shall be governed by the substantive laws,
but not the choice of law rules, of the State of New York. For purposes of
litigating any dispute that arises under this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of New York,
and agree that such litigation shall be conducted in the courts of New York
County, or the federal courts for the United States for the Southern District of
New York, where this grant is made and/or to be performed.

15. Compliance with Section 409A.    The payment of the Award under this
Agreement is intended to comply with the requirements of Section 409A, and the
Plan and this Agreement shall be administered and interpreted consistent with
such intent and the Company’s Section 409A Compliance Policy, as amended and
restated from time to time, and any successor thereto (the “409A Policy”).
Notwithstanding the foregoing, the Company makes no representations that the
Award or the payments provided by this Agreement comply with Section 409A, and
in no event shall the Company or any Affiliate be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by you
on account of non-compliance with Section 409A. Notwithstanding anything in this
Agreement to the contrary, (a) references to your “termination of employment”
and similar terms used in this Agreement mean, to the extent necessary to comply
with Section 409A, the date that you first incur a Separation from Service, and
(b) if at the time of your Separation from Service, you are a “specified
employee” for purposes of Section 409A, and any payment under this Agreement as
a result of such Separation from Service is required to be delayed by six months
pursuant to Section 409A, then the Company will make such payment on the date
that is the first day of the seventh month following your Separation from
Service. “Separation from Service” has the meaning given such term by
Section 409A (and as determined in accordance with the 409A Policy).

16. FDIA Limitations.    As provided by Paragraph 4(f)(i) of the Plan,
notwithstanding any other provision of the Plan or this Agreement to the
contrary, any payments or benefits to you pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with
12 USC Section 1828(k) and any regulations promulgated, or other guidance
issued, with respect thereto.

 

  Page 5 of 7



--------------------------------------------------------------------------------

17. Clawback.    As provided by Paragraph 4(f)(ii) of the Plan, notwithstanding
anything in the Plan or this Agreement to the contrary, the Company will be
entitled to the extent required by applicable law (including, without
limitation, Section 10D of the Securities Exchange Act of 1934, as amended, and
any regulations promulgated with respect thereto) or Exchange (as hereinafter
defined) listing conditions, in each case as in effect from time to time, to
recoup compensation of whatever kind paid under this Agreement by the Company at
any time. This Agreement is subject to the Clawback Requirements (as hereinafter
defined) and the Consent to Dodd-Frank Clawback Provisions (as hereinafter
defined) executed by you, which could require you to return to the Company, or
forfeit if not yet paid, your Award and the proceeds from the Award, in order to
comply with the Clawback Requirements and any policy adopted by the Committee
pursuant to the Clawback Requirements. “Exchange” has the meaning given such
term by Paragraph 2(a) of the Plan, which states that “Exchange” shall mean the
New York Stock Exchange or such other principal securities market on which the
shares are traded. “Clawback Requirements” means (i) any applicable listing
standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to you.
“Consent to Dodd-Frank Clawback Provisions” means the “Consent to the
Requirements of Section 954 of the Dodd-Frank Act” or similar document, and any
successor thereto, executed by you.

*        *        *         *        *

 

AMERICAN EXPRESS COMPANY By the Compensation and Benefits Committee of the Board
of Directors: R. WALTER U. BURNS P. CHERNIN S. PALMISANO R. WILLIAMS By

LOGO [g321397g91g13.jpg]

 

Carol V. Schwartz, Secretary

Notwithstanding any contrary provision in the American Express Company 2016
Incentive Compensation Plan, the Company reserves the right to correct
nonmaterial clerical errors in, and make subsequent nonmaterial clarifications
to, any Award Agreement in the future, without prior notification to
participants.

 

  Page 6 of 7



--------------------------------------------------------------------------------

AMERICAN EXPRESS COMPANY

2016 INCENTIVE COMPENSATION PLAN

PERFORMANCE GRANT

(ALSO KNOWN AS THE                      INCENTIVE AWARD)

SCHEDULE A

 

Annual Measure

   Payout Level      Threshold (            )      Maximum  

ROE

     

For purposes of determining the Schedule A Value, if the 20     Return on Equity
is equal to or greater than the Threshold level needed to have some Schedule A
Value and less than or equal to the Maximum specified level, and is not
represented on the table, the Schedule A Value shall be determined by
straight-line interpolation from the amounts specified in the table immediately
less than and greater than the amount actually attained.

Note: the Award is designed to provide the Committee maximum flexibility in
determining an appropriate bonus, while maintaining the ability to deduct the
amount of the Award. The table produces the maximum deductible amount of the
Award, and not the amount actually to be paid. The Committee uses negative
discretion to reduce such amount as it deems appropriate.

 

  Page 7 of 7